Opinion issued June 10, 2004










In The
Court of Appeals
For The
First District of Texas




NO. 01–03–01253–CV




JAMES C. WILLIAMSON AND VIOLA M. WILLIAMSON, Appellants

V.

JOSEPH LEAL, Appellee




On Appeal from the County Civil Court at Law No. 4
Harris County, Texas
Trial Court Cause No. 801,223




MEMORANDUM OPINIONAppellants James C. Williams and Viola M. Williamson have failed to timely
file a brief.  See Tex. R. App. P. 38.8(a) (failure of appellant to file brief).  After being
notified that this appeal was subject to dismissal, appellants James C. Williamson and
Viola M. Williamson did not adequately respond.  See Tex. R. App. P. 42.3(b)
(allowing involuntary dismissal of case).
          The appeal is dismissed for want of prosecution for failure to timely file a brief. 
All pending motions are denied.
PER CURIAM
Panel consists of Justices Nuchia, Jennings, and Higley.